Citation Nr: 0824189	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  02-20 002A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for pulmonary tuberculosis 
(PTB).  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service as a Philippine Guerilla from 
September 1943 to June 1946.  
This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  A Board decision in November 
2004 reopened the claim for entitlement to service connection 
and remanded the claim to attempt to obtain additional 
service treatment records.  The records were requested 
through the service department; however, no additional 
records were noted to be present.  The veteran has not 
submitted any additional evidence, and the claim is ripe for 
appellate review.  

The veteran appeared at a Travel Board Hearing in September 
2004 before the undersigned Veterans Law Judge.  A transcript 
is associated with the claims folder.  


FINDING OF FACT

1.  There is no medical evidence of a diagnosis of pulmonary 
tuberculosis during U.S. or recognized military service, nor 
is there VA or other federal agency medical evidence of such 
a diagnosis post-service; a diagnosis of pulmonary 
tuberculosis was recorded in Philippine Army medical records 
within three years of recognized service but there is n o 
indication that this diagnosis was confirmed by acceptable 
clinical, x-ray or laboratory studies, or by findings of 
active tuberculosis based upon acceptable hospital 
observation or treatment.  

2.  There is no diagnosis of pulmonary tuberculosis confirmed 
by X-ray or laboratory examination until many years after 
service and there is no competent evidence that suggests a 
nexus between such a diagnosis and any incident of service. 







CONCLUSION OF LAW

Pulmonary tuberculosis (PTB) was not incurred or aggravated 
during active service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A; 5107; 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 
3.303, 3.307, 3.309, 3.374 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; and (3) that 
the claimant is expected to provide.  See 38 C.F.R. § 3.159.  
Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits is issued by 
the agency of original jurisdiction.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In a November 2003 pre-adjudicative letter, the veteran 
was notified of the information and evidence needed to 
substantiate and complete his claim.  The veteran was 
specifically informed as to what evidence he was to provide 
and to what evidence VA would attempt to obtain on his 
behalf.  While no longer required, he was also notified of 
the need to give VA any evidence pertaining to his claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); see Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005); Mayfield v. 
Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  Subsequent VCAA 
letters, dispatched after the RO's adjudication and Board's 
remand, reiterated what was necessary to substantiate the 
claim.  
  
The VCAA notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted. Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).  With respect to the Dingess 
requirements, the veteran was notified of the evidence 
necessary to establish an increase in disability rating and 
the effective date of award should his claim be granted; 
however, such notice was after the RO's initial denial.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (VCAA notice 
should be provided to a claimant before the initial RO 
decision on a claim).  The Board is cognizant of recent 
Federal Circuit decisions pertaining to prejudicial error.  
Specifically, in Sanders v. Nicholson, 487 F.3d 881, 886 
(Fed. Cir. 2007), the Federal Circuit held that any error by 
VA in providing the notice required by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that 
once an error is identified by the Veterans Court (U.S. Court 
of Appeals for Veterans Claims or Court), the burden shifts 
to VA to demonstrate that the error was not prejudicial.  The 
Federal Circuit reversed the U.S. Court of Appeals for 
Veterans Claims' holding that an appellant before the Court 
has the initial burden of demonstrating prejudice due to VA 
error involving: (1) providing notice of the parties' 
respective obligations to obtain the information and evidence 
necessary to substantiate the claim: (2) requesting that the 
claimant provide any pertinent evidence in the claimant's 
possession; and (3) failing to provide notice before a 
decision on the claim by the agency of original jurisdiction.  
See also Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  

For reasons discussed in further detail below, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for service connection.  Thus, any question 
as to timing of notification for the rating or effective date 
to be assigned is moot.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Under this circumstance, any prejudice raised by 
the failure to provide notice of the Dingess requirements is 
rebutted.

As noted above, the veteran was furnished a VCAA letter that 
included notice of what information or evidence was necessary 
to substantiate his claim for service connection.  The 
veteran has been provided the opportunity to respond to VA 
correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, the veteran has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA.  While the veteran does not have the burden 
of demonstrating prejudice, it is pertinent to note that the 
evidence does not show, nor does the veteran contend, that 
any notification deficiencies, either with respect to timing 
or content, have resulted in prejudice.   

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
veteran.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, VA must 
provide a medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  

In this case, the veteran has not been afforded a 
comprehensive pulmonary examination.  However, there is no 
medical evidence of a diagnosis of pulmonary tuberculosis 
during U.S. or recognized military service, nor is there VA 
or other federal agency medical evidence of such a diagnosis 
post-service.  A diagnosis of pulmonary tuberculosis was 
recorded in Philippine Army medical records within the three 
year presumptive period that applies to this disease (i.e., 
within 3 years of service-see 38 C.F.R. §§ 3.307, 3.309) but 
there is no indication that this diagnosis was confirmed by a 
chest X-ray examination, a positive sputum culture or any 
other laboratory finding.  There is no such verified 
diagnosis of PTB until many years after service and there is 
no competent evidence that suggests a nexus between a post-
service diagnosis of PTB and any incident of service.  Under 
these circumstances, there is no duty to provide a VA 
examination or medical opinion.  38 U.S.C.A. § 5103A(c); 38 
C.F.R. § 3.159(c)(4); McLendon, supra.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2).  "Active military, 
naval, and air service" includes active duty. In turn, 
"active duty" is defined as full-time duty in the Armed 
Forces.  38 C.F.R. § 3.6.  "The Armed Forces" consists of the 
United States Army, Navy, Marine Corps, Air Force, and Coast 
Guard, including their Reserve components.  38 C.F.R. § 3.1.

Service in the Philippine Scouts and the organized military 
forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107; 38 C.F.R. § 3.40.

Service department certified recognized guerrilla service and 
unrecognized guerrilla service under a recognized 
commissioned officer, only if the present was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946, is 
included for VA compensation benefits. 38 C.F.R. § 
3.40(b)(c)(d).  (Emphasis added.)

Applicable law provides that service connection will be 
granted if it is shown that the veteran experiences a 
disability resulting from an injury or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury or disease occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection for PTB may be established on a 
presumptive basis if such disease is shown to have been 
manifested to a compensable degree within three years 
following the veteran's discharge from active duty.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997). 

Analysis

The veteran had active service in the Philippine Guerillas 
during the Second World War, and he was discharged from 
service in 1946.  Only such service prior to July 1946 is 
recognized for VA compensation benefits.  38 C.F.R. § 3.40.  
The veteran contends, in essence, that he developed PTB 
during or as a result of this service.  

Claims for entitlement to service connection for PTB are 
unique amongst disabilities, as there is a very specific 
requirement as to what is necessary to substantiate the 
claim.  Specifically, it is not enough to show a current 
diagnosis of the disorder, an in-service diagnosis, and a 
relationship to service.  Rather, tuberculosis may be 
presumed to have been incurred during active military service 
if manifest to a degree of 10 percent within three years 
after termination of service if there is evidence of activity 
on comparative study of x-ray films showing pulmonary 
tuberculosis within the 3-year presumptive period as provided 
by section 3.307(a)(3).  Such a finding will be taken as 
establishing service connection for active pulmonary 
tuberculosis only when provided in: (1) service department 
records; (2) VA medical records of examination, observation 
or treatment; or (3) private physician records on the basis 
of that physician's examination, observation or treatment of 
the veteran and where the diagnosis is confirmed by 
acceptable clinical, x-ray or laboratory studies, or by 
findings of active tuberculosis based upon acceptable 
hospital observation or treatment. 38 C.F.R. § 3.374; 
Tubianosa v. Derwinski, 3 Vet. App. 181, 184 (1992).

The service records in the claims file do not show any 
finding that was attributed to pulmonary tuberculosis (PTB).  
A Philippine Army clinical note, dated in December 1948, 
assessed the veteran as having PTB, which falls within the 
three year presumptive period that applies to PTB.  However, 
there is no indication that this diagnosis was confirmed by 
acceptable clinical, x-ray or laboratory studies (e.g., 
sputum culture), or by findings of active tuberculosis based 
upon acceptable hospital observation or treatment.  See 
38 C.F.R. § 3.374, supra.  Moreover, the veteran underwent X-
ray examinations of his lungs several years after the initial 
assessment of PTB was recorded, which were negative for any 
findings that were attributed to PTB.  The Board specifically 
notes that in March 1957, X-rays taken in August 1949 and May 
1950 were reviewed.  It was stated in this report that in 
August 1949, the veteran's lung fields were clear.  In May 
1950, there was a faint shadow at the base of the right apex 
of the lung; however, this was not believed to be clinically 
significant.  

The veteran was admitted to the hospital in August 1963 for 
treatment of what was eventually diagnosed as PTB but this 
was more than 17 years after service.  During the course of 
this hospitalization, the examiner heard sibilant rales over 
the upper portion of the right lung and an X-ray examination 
showed increased density at the right apex and first right 
anterior interspace.  Three months after the hospital 
admission of August 1963, an additional X-ray examination 
revealed minimal fibrosis and in July 1964, a diagnosis of 
PTB was made based on this evidence and course of treatment, 
although it was also noted that sputum cultures were 
negative.  

In this instance, the Board notes that there are no VA or 
service department records diagnosing the veteran with PTB 
during recognized service or within the presumptive period 
after service separation.  Indeed, the only diagnosis that 
exists within the presumptive period was conducted by 
Philippine Army medical personnel in December 1948 and there 
is no evidence of a positive sputum culture or X-ray 
confirmation of PTB during this time or until more than 17 
years after service.  As this is the case, service connection 
for PTB may not be presumed.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.374.  

With regard to the veteran's contention of a relationship 
between any current PTB and service, the Board notes that he 
can attest to factual matters of which he had first-hand 
knowledge, to include symptoms such as cough and fever in 
service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  However, the veteran as a lay person has not been 
shown to be capable of making medical conclusions, thus, his 
statement regarding a nexus between current PTB and service 
is not competent. Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  In the Board's judgment, the disability in question, 
which was diagnosed on the basis of clinical, X-ray and 
laboratory examinations, is clearly not the type of disease 
that can be diagnosed by a layman.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007).  Thus, while the 
veteran is competent to report what comes to him through his 
senses, he does not have medical expertise to provide an 
etiology for such a condition.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  In this case, he cannot provide a 
competent opinion regarding the diagnosis or etiology of his 
pulmonary tuberculosis.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the appellant when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue. That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the appellant's claim for service 
connection for pulmonary tuberculosis.  38 U.S.C.A. § 
5107(b); see also, e.g., Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to service connection for pulmonary tuberculosis 
is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


